Determination of respondent Department of Motor Vehicles, dated January 20, 2004, finding petitioner guilty of operating a motor vehicle without wearing either a lap belt or shoulder harness in violation of Vehicle and Traffic Law § 1229-c (3), and imposing a $70 fine, confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Edward H. Lehner, J.], entered August 12, 2004) dismissed, without costs.
The determination is supported by substantial evidence, namely, the police officer’s testimony that when he pulled petitioner’s car over, he saw that petitioner was not wearing either a lap belt or a shoulder harness. Petitioner’s testimony that he was wearing a lap belt raised an issue of credibility that was properly resolved by the Administrative Law Judge, who specifically found that “the officer established the case by clear and convincing evidence” (see Matter of Grossberg v Christian, 245 AD2d 118 [1997]).
The dissent’s conclusion that the Administrative Law Judge misapplied the applicable law and erred in failing to specifically find that petitioner’s lap belt was unfastened, and that the Appeals Board disregarded such error, is belied by the record and misconstrues this Court’s review function.
This proceeding was transferred to this Court not for a de novo consideration of the evidence and arguments raised before the Administrative Law Judge, but to determine whether the Appeals Board determination is supported by substantial evidence. Substantial evidence is defined as “such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact” (300 Gramatan Ave. Assoc. v State *286Div. of Human Rights, 45 NY2d 176, 180 [1978]). This Court’s scope of review is limited to an assessment of whether there is a rational basis for the administrative determination. “Rationality is what is reviewed under both the substantial evidence rule and the arbitrary and capricious standard” (Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 231 [1974]).
As to the sufficiency of the Administrative Law Judge’s finding, Vehicle and Traffic Law § 228 (9) (b) specifically provides that for purposes of review pursuant to CPLR article 78, “a statement by the hearing officer at the conclusion of the hearing indicating that the charges have been sustained and announcing the penalty imposed, together with a summary of the reasons the appeal was denied by the appeals board, shall constitute sufficient findings for the purpose of such review.”
In affirming petitioner’s conviction, the Appeals Board specifically found that petitioner’s argument with respect to the applicable law and his reliance on the two cited cases are of no import inasmuch as the officer clearly testified that petitioner was not wearing either a lap belt or shoulder harness and that there was no claim by the officer that he was wearing one but not the other. The Appeals Board found that, to the extent that petitioner’s testimony or other evidence differed from the officer’s, a question of credibility was raised. It correctly concluded that the Administrative Law Judge who saw and heard the witnesses was in the best position to determine credibility and found no reason to disturb her assessment of credibility. The Appeals Board further stated that petitioner’s other arguments, which it had earlier summarized, had been considered and found to be without merit in that they do not negate any prima facie elements of the violation; that review of the hearing transcript reveals no fundamental due process errors; and that in any event, there was credible evidence to support the conviction.
The Appeals Board clearly considered the question of whether the Administrative Law Judge correctly applied the law as well as her assessment of conflicting testimony, and its determination cannot be said to be irrational. As this Court has recently stated, an administrative finding, “if supported by substantial evidence, is beyond further judicial review even if there is some evidence in the record indicating a contrary conclusion” (Matter of Schwartzman v Tax Appeals Trib. of City of N.Y., 7 AD3d 449, 450 [2004], lv denied 4 NY3d 709 [2005]). We have considered petitioner’s other arguments and find them unavailing. Concur—Mazzarelli, J.P., Andrias, Ellerin and Gonzalez, JJ.